DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 6, Par 3, Page 7, and Pages 11-13, of the Remarks dated 7/21/2021. Additionally, Croy et al. (US 2010/004682), Kanamori et al. (US 2005/0162738), and Koide et al. (US 6,100,493) fails to disclose independent claim 1 in its entirety.  
 Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a display comprising “, a printed a circuit support plate, a light sensor that delivers a signal representing a light intensity received thereby, wherein the printed circuit support plate comprises a plate made of thermally conductive material, on which an electrically insulating layer is applied, the electrically insulating layer being covered, opposite the plate made of thermally conductive material, with a connection layer at least partly formed by an electrically conductive material, wherein the emitter and the light sensor are mounted on the connection layer”, along with other claim limitations, is not disclosed or suggested by the prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872